MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jul 30 2019, 8:45 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Leanna Weissmann                                          Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                     Attorney General of Indiana
                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Wayne Coleman Wilson, III,                                July 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-31
        v.                                                Appeal from the Monroe Circuit
                                                          Court
State of Indiana,                                         The Honorable Teresa D. Harper,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          53C09-1604-F2-316



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-31 | July 30, 2019                       Page 1 of 5
[1]   Wayne Wilson, III, appeals the sentence imposed by the trial court after he

      pleaded guilty to Level 2 Felony Dealing in a Narcotic Drug, arguing that the

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding the sentence not inappropriate, we affirm.


[2]   On April 15, 2016, a confidential informant working with the Monroe County

      Police Department scheduled a controlled drug buy with Wilson. The

      informant arranged to have Wilson sell him upwards of $6,500 worth of heroin.

      At a Kroger parking lot in Bloomington, Wilson had arrived to meet the

      informant when police officers surrounded his vehicle. After Wilson’s arrest,

      officers discovered two bags containing a total of seventy to seventy-five grams

      of a substance that was later determined to be heroin. Wilson immediately

      admitted that the heroin was his and that he had planned on selling it to the

      confidential informant. Wilson has a criminal record and had previously been

      convicted of Class A misdemeanor possession of marijuana, Class A

      misdemeanor criminal trespass, and Class C misdemeanor knowingly or

      intentionally operating a vehicle without a license.


[3]   On April 19, 2016, the State charged Wilson with one count of Level 2 felony

      dealing in a narcotic drug. On January 5, 2018, Wilson pleaded guilty as

      charged. The trial court continued sentencing so that Wilson’s attorney might

      be granted leave to explore community probation options. While out on bond,

      but before sentencing, Wilson was charged with two felony counts of

      obstruction of justice in federal court on March 18, 2018. Federal prosecutors

      suspected Wilson of sending threatening text messages to a cooperating witness

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-31 | July 30, 2019   Page 2 of 5
      in a sex trafficking case against one of Wilson’s associates, James Young. Also

      while out on bond, Wilson continued dealing in various drugs, including

      marijuana, Oxycontin, and Percocet. The trial court here waited to sentence

      Wilson until after the disposition of his federal charges.


[4]   On November 19, 2018, Wilson pleaded guilty in federal court to felony witness

      tampering and witness harassment and received a thirty-three-month sentence

      in federal prison. Finally, on December 6, 2018, the trial court sentenced

      Wilson to seventeen and one-half years in the Department of Correction, with

      three years suspended to probation. Wilson now appeals.


[5]   Wilson argues that the sentence imposed by the trial court is inappropriate in

      light of the nature of the offense and his character. Indiana Appellate Rule 7(B)

      states that a “Court may revise a sentence . . . if, after due consideration of the

      trial court’s decision, the Court finds that the sentence is inappropriate in light

      of the nature of the offense and the character of the offender.” The defendant

      bears the burden of persuading us that his sentence is inappropriate. Childress v.

      State, 848 N.E.2d 1073, 1080 (Ind. 2006). In determining whether the sentence

      is inappropriate, we will consider numerous factors such as culpability of the

      defendant, the severity of the crime, the damage done to others, and a “myriad

      [of] other factors that come to light in a given case.” Cardwell v. State, 895

      N.E.2d 1219, 1224 (Ind. 2008). It is our job to leaven the outliers, not to

      achieve a perceived “correct” sentencing result. Id. at 1225.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-31 | July 30, 2019   Page 3 of 5
[6]   The maximum sentence for a Level 2 felony dealing in a narcotic drug

      conviction is thirty years, and the minimum sentence is ten years. Ind. Code §

      35-50-2-4.5. The advisory sentence is seventeen and one-half years. Id. Here, the

      trial court sentenced Wilson to the advisory term of seventeen and one-half

      years, with three years suspended to probation.


[7]   First, as to the nature of the offense, Wilson admitted to dealing in extremely

      dangerous quantities of drugs. Police officers discovered between seventy and

      seventy-five grams of heroin in Wilson’s vehicle at the time of his arrest—more

      than seven times the amount necessary to convict a defendant of Level 2 felony

      dealing in a narcotic drug. Drug crimes, especially when there is an ongoing

      opioid epidemic occurring in our State, can inflict massive damage on a

      community. Wilson was willing to traffic in large quantities of these drugs and

      to drive all the way to Bloomington to do so. Therefore, we find that nature of

      Wilson’s offense does not render his sentence inappropriate.


[8]   Next, as to Wilson’s character, Wilson makes light of the fact that he has been

      charged and convicted of numerous offenses in the past. See Lindsey v. State, 916

      N.E.2d 230, 241 (Ind. Ct. App. 2009) (finding that a “criminal record alone

      justifies the sentence imposed by the trial court”). Wilson has defied the law

      many times, accumulated numerous convictions, and has not changed his

      character despite multiple opportunities for improvement. Moreover, Wilson

      was charged with and convicted of a federal crime while he was awaiting

      sentencing for his state felony conviction. And, the fact that Wilson continued

      dealing in illegal substances while out on bond demonstrates a lack of reform or

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-31 | July 30, 2019   Page 4 of 5
       remorse for what he has done. Therefore, we find that Wilson’s character does

       not render his sentence inappropriate.


[9]    In sum, we will not revise Wilson’s sentence pursuant to Indiana Appellate

       Rule 7(B).


[10]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-31 | July 30, 2019   Page 5 of 5